Title: To George Washington from Richard Peters, 30 November 1792
From: Peters, Richard
To: Washington, George



30 Nov. 1792

R. Peters’s respectful Compliments to The President & returns the Pamplet on the Foo⟨t⟩ Plough with Thanks for the Perusal. R.P. thinks there are many good & useful Observations in the Book, but he cannot prefer the Plough to the Bar Share Plough in Use among good Farmers here. The Idea of accomodating one Plough to many & different Operations may be well executed. But he would rather have different Ploughs for different Works. No Chip Share Plough can be kept in Order with the same Expence or Facility with the Bar Shares. The Friction is greater & the Weight encreased by the Dirt they carry with them. The Mode of fixing the Draft is good but not uncommon & that of altering the Plough so as to take more or less Land is better than commonly

practised but similar in a great Degree to the Mode used in the Dutch Plough—The Length in the Ground including the Spit & Share may make it run steady, but it seems to R.P. too long. The Plan of altering the Mould Board & the Cutter is ingenious but he fears our common Plough Men would soon disorder it.
